OPINION — AG — ** MUNICIPAL OFFICERS — CONFLICT OF INTERST ** YOUR QUESTION OF WHETHER PROVISIONS OF A CITY CHARTER, STATE STATUTES, OR CONSTITUTIONAL LAW PROHIBIT A CITY COUNCILMAN WHO IS AN ATTORNEY FROM REPRESENTING CLIENTS IN LAWSUITS OR CLAIMS AGAINST THE CITY; REPRESENTING CLIENTS IN NEGOTIATIONS OF CONTRACTS OR OTHER MATTERS WITH THE CITY; OR REPRESENTING DEFENDANTS IN THE MUNICIPAL COURT IN REGARD TO CHARGES FILED FOR VIOLATION OF THE CITY'S ORDINANCE CANNOT BE ANSWERED AS A MATTER OF LAW.  WHEN AN ACTUAL CONTROVERSY ARISES REGARDING AN INDIVIDUAL ATTORNEY'S PROFESSIONAL CONDUCT, IT PRESENTS A QUESTION OF FACT TO BE RESOLVED BY THE PARTIES INVOLVED, THE STATE BAR ASSOCIATION, AND ULTIMATELY IF NECESSARY, THE SUPREME COURT. (CLIENTS, LAWSUITS, LEGAL ACTION, MUNICIPALITY CONDUCT) CITE: 5 O.S. 13 [5-13] (PROFESSIONAL, OCCUPATIONS) (WILLIAM DON KISER)